Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered July 21, 1983, convicting him of attempted murder in the second degree, assault in the first degree (two counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to the defendant’s contentions, the record discloses that he was afforded competent representation by trial counsel. We have reviewed the defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Mangano, Lawrence and Kooper, JJ., concur.